SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Applicant's 11/5/2021 amendments to claims 1, 14 and 20 have put the application in condition for allowance. Claims 1-4, 6-11 and 13-22 are currently pending. Claims 5 and 12 are cancelled; and new claim 22 has been added. A Notice of Allowance (NOA) is issued herewith.
 
Allowable Subject Matter
Claims 1-4, 6-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: a diode triggered silicon controlled rectifier (SCR) in the bulk semiconductor material, the SCR comprising the well of the first dopant type and a well of a second dopant type different than the well of the first dopant type, the SCR further comprising alternating P+ regions and N+ regions in each of the respective wells of the first dopant type and the second dopant type and
separated by shallow trench isolation regions, in combination with the additionally

claimed features.

In Re claims 2-4, 6-11, 13, 21 and 22, they are allowable due to their 

dependence on claim 1.

B.	Re claim 14, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: a diode triggered silicon controlled rectifier (SCR) in the bulk technology, the SCR comprising the N-well and a P-well in the substrate material, the SCR further comprising alternating P+ regions and N+ regions formed in each of the N-well and the P-well, separated by shallow trench isolation regions, in combination with the additionally claimed features.
In Re claims 15-19, they are allowable due to their dependence on claim 14.


C.	Re claim 20, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: a diode triggered silicon controlled rectifier (SCR) in the bulk wafer, the SCR comprising an N-well and a P-well in the bulk wafer, the SCR further comprising alternating P+ regions and N+ regions formed in each of the N-well and the P-well, separated by shallow trench isolation regions, in combination with the additionally claimed features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892